Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Renee Imeh Okon appeals the district court’s order granting summary judgment to Defendants in this action arising under the Truth in Lending Act. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Okon v. Wells Fargo Home Mortgage, Inc., No. 8:08-cv-01058-RWT (D.Md. July 29, 2009). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.